Citation Nr: 1002511	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  06-16 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the bilateral knees.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1970.  His military occupational specialty was Light 
Weapons Infantryman.  He received numerous service awards 
including the Combat Infantryman Badge.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia which, in part, denied service 
connection for a bilateral leg/knee disorder.  
  
The Veteran testified before a Decision Review Officer at the 
RO in April 2006 and before the undersigned at a Travel Board 
hearing in June 2008.  Transcripts of these proceedings are 
of record. At the June 2008 Travel Board hearing, the Veteran 
submitted additional evidence, and waived RO consideration of 
that evidence.  38 C.F.R. § 20.1304 (2009).

This case was previously before the Board in August 2008 at 
which time the claim was remanded for further development.  
The Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  

The Board notes that in the August 2008 Board remand the 
issue was characterized as a bilateral leg/knee disorder.  
For the reasons discussed below the issue has been 
recharacterized as degenerative joint disease of the 
bilateral knees.  


FINDING OF FACT

There is no competent medical evidence linking the Veteran's 
current degenerative joint disease of the bilateral knees 
with his military service.




CONCLUSION OF LAW

Service connection for degenerative joint disease of the 
bilateral knees is not established.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that he injured his legs/knees in 
approximately 1969 when he fell into a pit with bamboo spikes 
sticking out.  The Veteran has been awarded service 
connection for scar, anterior right and left fibula, as a 
result of this incident.  The Veteran has also been diagnosed 
with degenerative joint disease of the bilateral knees and 
maintains that this diagnosis is also the result of the in-
service injury to his legs/knees.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).   In 
order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).


In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, VA shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

Section 1154(b) does not provide a substitute for medical 
nexus evidence, but rather serves only to reduce the 
evidentiary burden for combat veterans with respect to the 
submission of evidence of incurrence or aggravation of an 
injury or disease in service.  Kessel v. West, 13 Vet. App. 9 
(1999) (en banc).   

Factual Background

The Veteran's service treatment records are negative for any 
injuries to the legs/knees; however, his documented combat 
service and credible testimony establish service incurrence 
pursuant to 38 U.S.C.A. § 1154(b).  The Veteran was afforded 
a VA examination in December 2008.  During this examination 
the Veteran reported that during his military service he was 
walking through the jungle and fell into a bungee pit.  Two 
bamboo spikes went into his anterior calves, just above his 
boots. He was treated in the field hospital for the open 
wounds, and was cleaned and bandaged.  He stated it did not 
get infected.  He was given two to three days to heal, and 
then had to go back to duty.  Over the last several years, 
the Veteran reported that he has had more pain in his legs.  
His primary care practitioner had been giving him an 
analgesic cream to put on the wounds.  He stated that in 
rainy weather he will feel pain from the legs to the knees.  
It feels like a stinging sensation or something sticking into 
his legs.  

Physical examination of the legs revealed two scars on the 
anterior calves.  On the right calf there was a 6 centimeter 
(cm) by 1 cm darkened scar in the mid tibia.  The skin was no 
adherent to the underlying tissue.  There was no evidence of 
keloid formation, or additional thickened tissue, and no 
palpable pain.  On the left calf there was a 4 cm by 1 cm 
darkened scar in the mid tibia.  The skin was no adherent to 
the underlying tissue.  There was no evidence of keloid 
formation, or additional thickened tissue and no palpable 
pain.  

X-ray examination revealed no evidence of old fracture 
involving the bilateral tibia and fibula.  Degenerative joint 
disease was noted involving bilateral knees, moderate to 
severe on the left and most pronounced medially, and 
moderately severe on the right.  Enthesophytes were noted 
involving the calcaneus bilaterally.  Range of motion testing 
of the knees revealed some loss of motion, more in the left 
knee than the right knee.  

The diagnosis was scars on the anterior tibia, bilaterally.  
Upon consideration of the description of the in-service 
injury, the examiner opined that it was at least as likely as 
not that the pain experienced by the Veteran in his legs due 
scars stemmed from his reported in-service injury.

In a March 2009 rating decision, the RO granted service 
connection and assigned a 10 percent disability rating for 
scar, anterior right and left tibia claimed as right and left 
leg conditions due to punji stick injury, effective February 
11, 2003.  In this rating decision the RO deferred the issue 
of entitlement to service connection for degenerative joint 
disease, bilateral knees.

The Veteran was afforded another VA examination in April 
2009, this time for an opinion as to whether the Veteran's 
degenerative joint disease of the knees was related to the 
in-service injury involving punji sticks.  During this 
examination the Veteran reported that the in-service injury 
involved only the legs and not the knees.  
Range of motion testing of the knees revealed some loss of 
motion, more in the left knee than the right knee.  Based on 
this examination the examiner opined that the current 
degenerative arthritis of the knees would appear to be 
degeneration brought on by age and activity, and not 
initiated or aggravated by the punji stick injury.    

VA treatment records show an impression of degenerative joint 
disease of the knees as early as February 2005.  

Analysis

Given the evidence of record, the Board finds that service 
connection for degenerative joint disease of the bilateral 
knees is not warranted.  First, there is no evidence of 
degenerative joint disease of the bilateral knees during 
service or within one year after service.  Furthermore, while 
it appears that the Veteran injured his legs by falling onto 
punji sticks, the April 2009 VA examiner noted that, by the 
Veteran's own admission, the punji stick injury involved only 
his legs and not his knees.  Further, the April 2009 VA 
examiner opined that the Veteran's current degenerative joint 
disease of the knees is age related and not initiated or 
aggravated by the punji stick injury.  A competent medical 
expert makes this opinion and the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There are no 
other contrary medical opinions of record.  The opinion of 
the April 2009 VA examiner is highly probative and outweighs 
the other evidence of record, including the Veteran's 
testimony and contentions.  As such, service connection is 
not in order.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in August 2003 and March 2007 and 
the claim was readjudicated in a November 2009 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for degenerative joint disease of the 
bilateral knees is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


